Citation Nr: 0011476	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-11 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to August 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the RO which 
denied the claim of service connection for a hearing loss, 
tinnitus and back disorder.  

In March 1999, the RO granted service connection for 
degenerative disc disease of the lumbosacral spine.  Thus, 
that issue is no longer in appellate status.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently has a bilateral hearing disability and 
tinnitus due to disease or injury which was incurred in or 
aggravated by active duty.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period following service; the presumptive period for organic 
diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

A careful review of the service medical records show that 
they are entirely negative for complaints or findings of a 
hearing loss or tinnitus.  Both the veteran's enlistment and 
separation examinations revealed normal ears and drums.  
There were no perforations of the drums.  His enlistment 
examination report indicates that his hearing was 15/15 by 
whispered voice, bilaterally.  His separation examination 
report indicates that his hearing was 15/15 by whispered and 
spoken voice, bilaterally.  

The veteran's DD Form 214 indicates that he was a combat 
engineer during service.  

In May 1998, the veteran underwent a VA audiological 
evaluation.  The pure tone thresholds, in decibels, were as 
follows:

Hertz		500		1000		2000		3000		4000
Right		20		20		15		15		35
Left		15		25		20		25		45

The evaluation did not attribute a hearing loss to the 
veteran's claimed noise exposure in service.  

The veteran testified at a hearing at the RO in August 1998.  
He stated that he was a member of the rifle team and a 
demolition specialist.  He indicated that he was exposed to 
loud noises with no ear protection devices.  

There is no medical evidence to establish that the veteran 
had a hearing loss during service or for many years 
thereafter.  Indeed, there is no medical evidence to 
establish that the veteran has ever had tinnitus.  
Furthermore, no medical evidence has been presented to show 
that any current hearing disability is due to noise exposure, 
or any other incident, in service.  A considerable amount of 
VA and private treatment records have been submitted, but, 
with the exception of the May 1998 report discussed 
hereinabove, none of the records discuss complaints of 
hearing loss or tinnitus.  

No competent evidence has been submitted to support the 
veteran's lay assertions that he currently has a hearing 
disability and tinnitus due to disease or injury which was 
incurred in or aggravated by service.  

The Board is cognizant of the veteran's assertions that he 
currently has bilateral hearing loss and tinnitus which are 
due to service.  As a lay person, however, he is not 
competent to offer an opinion as to the questions of medical 
diagnosis or causation presented in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As there is no 
competent evidence attributing any current hearing disability 
to acoustic trauma in service, the Board finds that the 
veteran has failed to meet his initial burden of producing 
evidence of a well-grounded claim of service connection.  
38 U.S.C.A. § 5107.  

The Board notes that the veteran has not identified any 
evidence which would create an obligation on the part of VA, 
pursuant to 38 U.S.C.A. § 5103(a), to notify him of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69, 
79-80 (1995).  

In order to establish a well-grounded claim of service 
connection, the veteran must submit medical evidence of a 
current disability related to a hearing loss and tinnitus 
which can be attributed to his period of service.  Indeed, 
the hearing officer advised the veteran at the August 1998 
hearing that he needed to submit medical evidence of a nexus 
between his hearing disability and his claimed noise exposure 
in service.  





ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied, as well-grounded claims have not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

